MOBILE GAMING INTERNATIONAL CORP. SUBSCRIPTION AGREEMENT TO: I hereby agree to become a shareholder of Mobile Gaming International Corp., a Nevada corporation (the “Company”), and to purchase the number of Shares of the Company (the “Shares”), as set forth above my signature hereto at a purchase price of $0.01 U.S. per Share. Simultaneously with the execution and delivery hereof, I am transmitting a certified or bank check, money order, personal check, or bank wire to the order of Mobile Gaming International Corp., representing the payment for my agreed subscription. It is understood that this Subscription Agreement is not binding on the Company unless and until it is accepted by it, as evidenced by the execution indicated below. I further understand that in the event this Subscription Agreement is not accepted as herein above set forth, then the funds transmitted herewith shall be returned and thereupon this Subscription Agreement shall be null and void. This Subscription Agreement shall be construed in accordance with and governed by the internal laws of the State of Nevada. I make the following representations and warranties: 1. I am a resident of the State or Province of . (Print name of state or province) (Initials) 2. I UNDERSTAND THAT THE OPERATIONS IN WHICH THE COMPANY WILL BE INVOLVED ENTAIL MATERIAL AMOUNTS OF RISK AND THAT THERE IS NO ASSURANCE THAT SUCH OPERATIONS WILL BE SUCCESSFUL. (Initials) 3. I have sufficient assets to easily pay my subscription to the Company, and my subscription to the Company is not unreasonably large when compared with my total financial capability. (Initials) 4. In connection with the offer to me of the Shares, I utilized the services and advice of the following attorney, accountant or other advisor. If an advisor was used, fill out the information below: a. Name of Advisor: b. Position or Occupation: c. Business Address: d. Telephone: () 5. I hereby subscribe for Shares ($0.01 U.S. per Share) and herewith submit a check in the amount of $U.S., payable to Mobile Gaming International Corp. MOBILE GAMING INTERNATIONAL CORP. PROSPECTUS SUBSCRIPTION AGREEMENT - - (Initials) IN WITNESS WHEREOF, I have executed this Subscription Agreement this day of , 20. Name (Please Print) Signature Social Security, Social Insurance or Tax Identification Number (Note: Subscribers must supply their principal residence address. Subscriptions cannot be accepted if this is not filled in.) Principal Residence Address of Purchaser Street Address City & State/Province Zip or Postal Code This Subscription for Shares is hereby accepted this day of , 20. MOBILE GAMING INTERNATIONAL CORP. BY: Authorized signatory
